DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/28/2020 and  03./10/2022 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Gregory Stobbs (28764) on 02/07/22.

The application has been amended as follows: 
In the Claims (02/28/2020):
Claim 1, line 6 replace the recited “to a control device of the legacy radio that produces” 

with “to the control device of the legacy radio, the sensing circuit produces”.



data stream of the ensemble”.

Claim 1, lines 20 replace the recited “from the at least one ensemble a particular content” with “from the ensemble a particular digital streaming content”.

Allowable Subject Matter
Claims 1-18 are allowed.
The prior art of the record does not teach or suggest alone or in combination: all of the limitations of claim 1 as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeng (U.S. 2021/009924)entire document relevant. Refer at least to the selection module of Fig. 2 used in the internet radio station receiver of Fig. 1. The internet radio station receiver uses rotary tuning of a traditional radio (Fig. 2, Figures 8-9).

CN 106330369 entire document is relevant.

McDowall et al. (U.S. 6,920,479) “The inventions described below provide devices and methods for receiving radio broadcasts over the internet in a device which resembles a typical radio receiver”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        03/21/2022